Case: 3:20-cv-00250-GHD-RP Doc #: 47 Filed: 03/17/21 1 of 1 PagelD #: 414

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
OXFORD DIVISION

SUSAN BAGWELL,
Plaintiff,

Vv, Case No. 3:20-cv-00250-GHD-RP
C.R, BARD, INC., a Foreign
corporation, BARD PERIPHERAL
VASCULAR, INC., an Arizona
corporation, McKESSON
CORPORATION, a corporation, and
DOES 1 through 100 Inclusive

200 COO 6G GO 6Go 6O> tO GO 400 tO0 toe 4oo i OO

Defendants.
ORDER DENYING AS MOOT DEFENDANTS’ MOTION TO DISMISS
The parties have indicated to the Court that they are in the process of finalizing a settlement
of this matter [43]. Accordingly, the Court finds that the Defendants’ pending motion to dismiss
this matter [2] is moot. Should the parties fail to resolve this matter, the Defendants may refile the
motion.
THEREFORE, the Court finds that the Defendants’ pending motion to dismiss [2] is hereby

DENIED AS MOOT.

SO ORDERED, this / Me of March, 7) Oe

SENIOR U.S, DISTRICT JUDGE

 

 
